252 U.S. 358 (1920)
THOMPSON, MASTER AND CLAIMANT OF THE STEAMSHIP "WESTMEATH," & c.,
v.
LUCAS ET AL.
No. 391.
Supreme Court of United States.
Argued December 9, 1919.
Decided March 29, 1920.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SECOND CIRCUIT.
Mr. L. deGrove Potter, with whom Mr. John M. Woolsey was on the brief, for petitioner.
Mr. W.J. Waguespack, with whom Mr. Silas B. Axtell was on the brief, for respondents.
*363 MR. JUSTICE DAY delivered the opinion of the court.
This case was argued at the same time as Number 373, just decided, ante, 348. In this case the libellants shipped as part of the crew of the British Steamer Westmeath for a voyage not to exceed one year, before the expiration of which time the vessel arrived in the harbor of New York, where she loaded and discharged cargo. A demand was made for one-half wages under § 4 of the Seamen's Act of 1915. The demand was refused, and an action was begun for full wages. A defense was set up that the libellants were deserters, and, therefore, not entitled to recover. The District Court and the Circuit Court of Appeals held that the libellants' case was made out under the statute. 258 Fed. Rep. 446.
*364 The case is controlled by principles which governed the disposition of No. 373. The difference being that it appears in this case that demand was made more than five days after the vessel had arrived in the United States port. In all other respects as to the constitutionality and construction of the statute our judgment in the former case is controlling. It follows that the decree of the Circuit Court of Appeals must be affirmed.
Affirmed.